STONE, J.
The record in the present case contains no evidence that the articles, in payment of which Mrs. Jones’ property is sought to be condemned, are of the class or classes for which her statutory separate estate is liable. — Code of 1876, § 2711. Neither is there any evidence that the articles, or any of them, were purchased before February 21, 1870, the date of the enactment of the statute declaring Mrs. Jones a free-dealer, with the right to sue and be sued, and to manage her own estate. This statute, from the date of its approval, changed her own status, and that of her property. Her husband thenceforth ceased to be her trustee, because *528she was empowered to manage her own estate. This v,ras-incompatible with her husband’s right as trustee to manage- and control her property under section 2706 of the Code, and necessarily repealed the latter so far as she and he were-concerned. His trusteeship was given by statute, and could be and was taken away by the statute of February 21, 1870-From that time forth all the provision of the law which declare when and in what manner the statutory separate-estate of the wife may be charged for articles of comfort and support of the household, ceased to be applicable to Mrs. Jones’ estate. But its operation was only prospective — that is, it operated only on purchases afterwards made. As a rule statutes are not intended to have a retrospective operation-To give this statute that effect, would be to take away vested rights.—Coosa River Steamboat Co. v. Barclay, 30 Ala. 120, and authorities cited; Wilson v. Matthews, 32 Ala. 332; Holman v. Bank of Norfolk, 12 Ala. 369; Howard v. Bugbee, 24 How. U. S. 261. So, the form of proceedings given by the Code was still of force for the enforcement of liabilities incurred before the enactment of the statute of February 21, 1870. As to all purchases after that time, Mrs. Jones was a free-dealer, with the powers and liabilities of a feme-sole.
In the absence of evidence that the purchases, or some of them, on which this proceeding was instituted, were made before Mrs. Jones was made a free-dealer, the Circuit Court is not shown to have erred in charging the jury that the act of February 21,1870, “ destroyed the trust relations between F. G. Jones and Sidney Jones.” We can presume there was evidence, not shown, which rendered this charge improper. And, on the same principle, there is no evidence shown which puts the court in error, in refusing to give the charge -asked by plaintiff. Each of these rulings would have been error, if there had been evidence that the purchases were made before February 21, 1870, and that the articles were of a class which the law makes a charge on the statutory separate estate. — 1 Brick. Dig. 336, § 12; ib. 338, § 41.
Affirmed.